                    Case 19-01298-MAM      Doc 357    Filed 06/04/20    Page 1 of 4




         ORDERED in the Southern District of Florida on June 3, 2020.




                                                      Mindy A. Mora, Judge
                                                      United States Bankruptcy Court
_____________________________________________________________________________


                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION


         In re:                                       Case No.: 18-16248-MAM

         Chance & Anthem, LLC,                        Chapter 7
              Debtor.
                                             /

         Robert C. Furr,                              Adv. Proc. No. 19-1298-MAM
              Plaintiff.

         v.

         Jeffrey M. Siskind, et al.
               Defendants.
                                             /

         Jeffrey M. Siskind,
               Counter-Plaintiff.

         v.

         Genovese, Joblove & Battista, P.A., et al.
              Counter-Defendants.
                                             /
            Case 19-01298-MAM           Doc 357   Filed 06/04/20   Page 2 of 4




            ORDER DENYING MOTION FOR ORDER REQUIRING
                     MEDIATION [ECF NO. 312]

      THIS MATTER came before the Court upon the Motion for Order Requiring

Mediation [ECF No. 312] (the “Motion”) filed by Jeffrey Siskind (“Siskind”). In the

Motion, Siskind states that the above-captioned plaintiff (“Trustee”) has submitted

extensive lists of witnesses and exhibits. Siskind argues that because litigation is

likely to be protracted and expensive, both parties would benefit from an order

mandating mediation.

      This case has been contentious from inception and subject to extensive motion

practice beyond the usual motion practice attendant to a normal adversary

proceeding in this Court. Although it is the Court’s practice to grant a request for

mediation if all parties have assented to the process, the Court is concerned that

mediation at this juncture may not be appropriate for a number of reasons.

      First, the Court has previously addressed and granted requests for extension

of time to prepare for trial, one of which was agreed to by both Trustee and defendants

(ECF No. 59) early on in this proceeding, another of which was made by the Trustee

and unopposed by defendants (ECF No. 197) in December 2019, and the last of which

was made by Siskind and the remaining defendants, and opposed by the Trustee

(ECF No. 325) last month, in May 2020. Effectively, the Trustee has now signaled

that he is ready to proceed to trial.

      At the hearing conducted on May 12, 2020 on the last request for an extension

of time to conduct discovery and to continue the pretrial conference, the Court




                                             2
              Case 19-01298-MAM      Doc 357     Filed 06/04/20   Page 3 of 4




granted one final extension of time for all parties, including Siskind, to prepare for

trial and stated unequivocally on the record that the trial date will be set at the

pretrial conference scheduled for July 14, 2020 at 10:00 a.m. (ECF No. 325).

       As a result of the Court’s prior ruling that no further extensions of the pretrial

conference date would be granted, the Court perceives that the instant Motion is

designed to be nothing more than a means to obtain further delay in the trial of this

proceeding.

       Second, at the end of the instant Motion, Siskind included a certificate of

service that merely reflected that service of the Motion was effected on the Trustee

and other parties to this adversary proceeding. Pursuant to Local Rule 9073-1(D), the

certificate of service is required to include a certification that movant’s attorney has

contacted counsel for all adverse parties to attempt to resolve the matter which is the

subject of the motion without hearing. Notwithstanding that requirement, Siskind

failed to include this type of certification either in the certificate of service or in the

body of the Motion. As a result, the Court can only conclude that Siskind ignored his

obligation to consult with opposing counsel set forth in Local Rule 9073-1(D).

        Therefore, the Court finds and determines that mediation is not appropriate

until and unless all parties present a joint agreed motion to mediate.

       Therefore, the Court, being otherwise fully advised in the premises, ORDERS

AND ADJUDGES that the Motion is DENIED.

                                           ###

Copy furnished to:

Jeffrey M. Siskind, Esq.


                                            3
              Case 19-01298-MAM          Doc 357      Filed 06/04/20     Page 4 of 4




Mr. Siskind is directed to serve this order upon all interested parties and file a conforming
certificate of service.




                                                 4
